Citation Nr: 1422393	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-40 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for an anxiety disability to include posttraumatic stress disorder (PSTD) until March 9, 2011.

2.  Entitlement to an increased rating in excess of 30 percent for an anxiety disability to include PTSD after March 9, 2011.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD or herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968 with service in Vietnam.  He was awarded the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Nashville, Tennessee RO.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  

The Board notes that the Nashville, Tennessee RO obtained additional evidence in the form of VA treatment records.  The Board acknowledges that no waiver of initial RO review accompanied this new evidence.  However, the Board has bifurcated the Veteran's increased rating appeal to address only the time period which preceded the new evidence and is remanding the remaining period.  Likewise, the Board is remanding the Veteran's appeal for hypertension.  Thus, the Board reasons that a solicitation of a wavier would only further delay the disposition of the appeals.

The issue(s) of service connection for bilateral hearing loss due to combat noise exposure, clear and unmistakable error in a December 2005 rating decision which denied service connection for a back disability, and a claim of new and material evidence of a back disability have been raised by the Veteran's representative in an April 2014 "Written Brief Presentation", but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for hypertension to include as secondary to PTSD or herbicide exposure and entitlement to an increased rating in excess of 30 percent for an anxiety disability to include PTSD after March 9, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service connected PTSD resulted in at most occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks until March 9, 2011.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected PTSD have not been met for the time period until March 9, 2011. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements. Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in February 2008, prior to the adjudication of his claim in July 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, identified private treatment records and VA treatment records with the claims file.  Additionally, the Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In September 2009 and again in November 2010, VA provided the Veteran with medical examinations and obtained medical opinions addressing the current status of his anxiety disorder to include PTSD.  The examinations and opinions are adequate as the examination reports show that the examiners considered the relevant history of the Veteran's disability, provided a sufficiently detailed description of this disability, and provided an analysis to support their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As the Veteran's representative points out, the November 2010 VA examiner did not quantify the Veteran's panic attacks.  However, the VA examiner does comment that the Veteran's last panic attack was 4 to 5 weeks before the VA examination.  Moreover, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, the Board reasons the lack quantification of a particular symptom does not inherently render this VA examination inadequate as the rating criteria is focused on overall social and occupational impairment which was addressed by the VA examiner.  

The Veteran's representative questions the competency of the November 2010 VA examiner.  He supports this argument by stating that a VA examiner does not need administrative staff to author or co-sign his examination, that the examiner was not employed as a medical or clinical professional by VA and thus presumably not credentialed by VA.  However, both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010).  The Boards finds the Veteran's representative has not alleged specific allegations of the VA examiner's competency as a clinician, but instead, has remarked on general observations related to administrative procedures and possible omissions in VA databases.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appeals the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

	(CONTINUED ON NEXT PAGE)


PTSD Rating Criteria

A 10 percent rating is assigned when a veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id 

Interpreting GAF Scores

Within the Diagnostic and Statistical Manual of Mental Disorders 4th edition (DSM-IV), Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

Evaluating Mental Disorders for Rating Purposes

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered, but neither the Board nor the RO shall assign an evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b). 

Merits of the Claim

The Veteran contends that his anxiety disability to include PTSD is entitled to a higher rating due to the impact that the Veteran's PTSD has on his ability to function in an occupational setting.  He further contends that his current employment does not correctly reflect the severity of his impairment because he is working in a family business and is sheltered from being easily terminated or suspended. 

The Board finds that the Veteran anxiety disability to include PTSD should be rated at 30 percent disabling.  The VA examiner in November 2010 provides a symptomatology which the Board reasons is more accurately reflected by a 30 percent rating.  This examiner reported the inability of the Veteran to socialize outside the home with his family or pursue other recreational activities.  The VA examiner also reports that the Veteran experiences decreased energy and work efficiency because of daily anxiety and depressive mood.  The examiner's analysis also reported the Veteran is easily irritated by his co-workers and often retreats to a private space to avoid panic symptoms or escalation of his anger.  The Veteran has also reported that he suffers from chronic sleep impairment due to nightmares from Vietnam.  Last, the VA examiner provided the Veteran with a GAF score of 55, which correlates with moderate symptoms which include difficulty in social or occupation functioning.  See DSM-IV, supra.  Considering the foregoing, the Board finds that the Veteran's PTSD is more accurately represented by a 30 percent rating. 

The Board finds the evidence until March 9, 2011 does not meet the criteria to rate the Veteran's PTSD in excess of 30 percent.  The November 2010 VA examination reports that the Veteran has missed work only for medical appointments.  The Veteran also reported that his symptoms have been well-controlled by the medication he is taking although not all symptoms have disappeared.  In terms of relationships, the Veteran reports to the VA examiner that he believes his relationships with his wife and children are great.  This sentiment was previously reported by the Veteran in his September 2008 VA examination.  This demonstrates the Veteran's social impairment has not led reduced reliability or productivity.  While the Board recognizes that the Veteran has limited social interactions outside of his family, both the November 2010 and September 2008 VA examiners reported that the Veteran's "psychosocial functional status remains mild to moderately impaired."  The Board reasons that this clinical assessment more closely correlates to an occasional decrease in work efficiencies and not reduced reliability and productivity.  This is further underscored by the Veteran's statements that he is a "stickler for time and arrives at all appointment/work at least 15-20 minutes early."  The Board also recognizes that the Veteran suffers from impaired short-term memory, but the Veteran stated in his November 2010 exam that these symptoms followed his stroke in 2003.  Additionally, while not dispositive, the Veteran's GAF score of 55 at the time of his November 2010 examination is indicative of moderate symptoms or moderate difficulty in social in occupational functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM IV, supra.  Likewise, the Board notes, in finding the Veteran does not meet the 50 percent rating criteria, there is no clinical evidence or otherwise that illustrate that the Veteran suffers from flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty understanding complex commands, impaired judgment, impaired abstract thinking.  While the Board acknowledges the lack of any one symptom is not dispositive the lack of the most serious symptomatology is evidence which further bolsters the 30 percent rating assigned.  Considering the foregoing, the Board finds that the Veteran's anxiety to include PTSD does not meet the criteria for a 50 percent rating. 

The Board finds that a 70 percent rating is not warranted because the Veteran has not shown symptoms (e.g. suicidal ideation) which would entail such a rating nor has he demonstrated an occupation and social impairment with deficiencies in most areas.  This is evident by the Veteran ability to maintain a "great" relationship with his family including his wife, and the reports from the VA examiners of clear judgment, as the Veteran understands the outcome of his behavior.  

The Board also finds that a 100 percent rating is not warranted because the Veteran is not totally occupation and social impaired as evidence by his ability to sustain employment and a relationship with his family.  Nor has the Veteran demonstrated symptoms which would demonstrate such impairment (e.g. gross impairment in thought process or communication; or persistent danger of hurting himself or others).

The Board recognizes the credible third party statement provided by the Veteran's son and wife.  The son's statement relates symptoms of situational panic attacks when he and his mother have not returned to the house before dark, suspicion of people when out in public, an exaggerated startle response when awoken, and hostility to strangers.  However, the Board reasons that these symptoms are contemplated within the 30 percent rating criteria which includes suspiciousness and panic attacks.  Likewise, the Veteran's wife relates the Veteran symptoms of suspiciousness, avoidance of possible war themed movies or other stimuli which could remind him of his combat experiences in Vietnam, and panic attacks when faced with stressful situations.  The Board recognizes these statements further bolster the 30 percent rating assigned, but do not relate symptoms which are contemplated by the 50 percent rating.  The Board also underscores that these third party statements are credible in their reports of symptoms.  However, neither the Veteran's son nor his wife is competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight.  See Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  

Other Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The Veteran, his son, and his wife report symptoms of suspiciousness, situational anxiety attack, avoidance of social situation, and sleep impairment.  These symptoms are adequately contemplated under the diagnostic code which focuses on the affect such symptoms have on the Veteran's occupational and social functioning and have been addressed by the Board above.  Thus, the Board finds the Veteran's disability picture is adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met for the disability on appeal and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  The Board, then, is not obligated to refer these claims to the Under Secretary for Benefits or to the Director of Compensation and Pension (C&P) for extra-schedular consideration.  
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Finally, if a Veteran asserts that he is unable to secure and follow a substantially gainful employment, it is presumed that the Veteran is raising a claim for total disability due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. 4.16(b).  The Veteran has not raised the issue of whether he able to secure and follow gainful employment due to his service connected disability. 


ORDER

Entitlement to an initial disability rating not to exceed 30 percent until March 9, 2011 is granted subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for entitlement to service connection for hypertension to include as secondary to PTSD or herbicide exposure.  The Veteran was not provided a VA examination for this appeal, and the Board finds that such an examination is warranted.  Likewise, the Veteran has alleged worsening of his anxiety disability to include PTSD, and the Board finds that such a new examination is warranted. 

Hypertension

The United States Court of Appeals for Veterans Claims (Court) has held in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), that a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

Here, the Veteran has been diagnosed with hypertension, there is evidence of malignant hypertension in service, and there is an indication from the Veteran's VA treatment records that recurrent hypertension which may be associated to the Veteran's service.  The Board also finds that there is insufficient evidence of record to adjudicate the claim.

Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association."  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 

Given the 2010 Update, the Board finds that the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet.App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address that theory of causation.  See McLendon, 20 Vet.App. at 81.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Anxiety to include PTSD Increased rating from March 9, 2011

The Veteran's last VA examination for his anxiety to include PTSD was in November 2010.  Since that time he has alleged in a February 2012 "Application for Compensation and/or Pension" that "I am re-applying for PTSD benefits per my doctors at the VA due to my problems that I can not[sic] get under control."  The Board has interpreted this statement to mean that the Veteran is alleging worsening of his anxiety disability to include PTSD.  The Board notes that VA General Counsel has indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Thus, the Board finds a new VA examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his hypertension and anxiety disability to include PTSD.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA health care providers who have treated him for his hypertension and anxiety disability to include PTSD.  

With regard to VA treatment records, the AOJ should request VA medical records from Tennessee Valley Healthcare System to include the Tennessee Valley Healthcare System - Alvin C. York (Murfreesboro) Campus and any associated outpatient facilities and clinic since May 2013 to present.  Any archived records should be retrieved from storage.

If the AOJ cannot obtain the records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to ascertain the severity and manifestations of the Veteran's anxiety disability to include PTSD and to determine the etiology of the Veteran's hypertension.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(a)  After considering the pertinent information in the record in its entirety, The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's hypertension, was incurred or aggravated by his active duty to include herbicide exposure OR whether it is at least as likely as not caused by or aggravated by his PTSD.

In providing an opinion, the examiner should comment on the May 1966 and September 1966 service treatment records (STRs) which report diagnoses of hypertension.  

Additionally, for purposes of establishing hypertension as due to herbicide exposure the examiner is made aware that THE BOARD HAS CONCEDED HERBICIDE EXPOSURE.

(b)  After considering the pertinent information in the record in its entirety, the examiner is asked to comment on the severity of the Veteran's service-connected anxiety disability and discuss the effect of this disability on the Veteran's occupational functioning and daily activities. 

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an increased rating in excess of 30 percent for an anxiety disability to include PTSD after March, 9 2011 and entitlement to service connection for hypertension to include as secondary to PTSD or herbicide exposure.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


